Mollison, Judge:
The appeals for reappraisement enumerated in the schedule attached to and made a part of this decision were submitted for decision by counsel for the parties upon the foEowing stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the Appeals to Reappraisement enumerated on the schedule attached hereto and made a part hereof consists of plywood exported from Finland in the years 1955 and 1956 and that the merchandise is properly dutiable on the basis of the foreign market value as defined in Section 402 (e) of the Tariff Act of 1930, as amended.
*573IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for home consumption including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the appraised unit values less 4 % packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
On the agreed facts I find that foreign value, as defined in section 402 (c), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise involved, and that such value in each case was the appraised unit .value, less 4 per centum, packed.
Judgment will issue accordingly.